                                                                            filed
                                                                            '^K'S OFFI
                                                                    '^DiST^COURTEDN
                                                                            ^ICT COURT I
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                     ★ OCT 1^2018 W
UNITED STATES OF AMERICA                                            BROOKLYN OFFICE

                      -against-                           MEMORANDUM & ORDER


RASHAWN JOHNSON,also known as "SB,"                       13-CR-92(ENV)

                                     Defendant.

                                                    X

VITALIANO,D.J.

       Rashawn Johnson, currently incarcerated at FCI Fort Dix, has filed a letter requesting that

the Court intervene with the Bureau of Prisons("BOP")and order it to place him for "at least

one year" in a halfway house, pursuant to the Second Chance Act, 18 U.S.C. § 3624. Sept. 24,

2018 Letter at 1, Dkt. 223. For the reasons explained below,the request is denied.

                                          Background


       Johnson was arrested on February 20,2013 and has remained in custody ever since. On

August 11,2016, having pled guilty to conspiracy to distribute narcotics, he was sentenced to a

term of90 months' imprisonment and 4 years' supervised release. Aug. 11, 2016 J., Dkt. 212.

Johnson estimates that he has served 80% of his 90-month sentence as of September 2018,

accounting for time served prior to sentencing. Sept. 24,2018 Letter. According to his letter,

Johnson has been informed that his case manager will recommend that the BOP place him in a

halfway house, for "four to five months,"just before his projected release date of September 2,

2019. Id. He asks that the Court "enter an order granting [him] more halfway house time," so

that he can better adjust "back into the community" and become "a productive member of

society." Id.
                                              Discussion


        Without passing judgment on the validity of Johnson's request, it does, at this time,face

an insurmountable impediment. First and foremost, it is premature. While Johnson anticipates

challenging BOP's eventual decision about the length of his placement in a halfway house, that

is, a Residential Reentry Center("RRC"),the decision to do so has, in fact, not yet been made.

Thus,there is no decision for this Court to review; nor is there a basis for it to intervene in

BOP's ongoing decision-making processes.

       Indeed, if Johnson wishes to challenge his placement,there is a process for doing it;just

not this one. Instead, once rendered, he may challenge the adverse placement decision, but must

do so through BOP's four-step Administrative Remedy Program before turning to the courts. In

order to exhaust these administrative remedies, which is a pre-requisite to a lawsuit challenging a

BOP decision, Johnson must complete each of the following steps:

       (1)attempting to resolve the issue informally,...;(2)submitting a formal written
       Administrative Remedy Request to the institution at which the inmate is housed
       within twenty days of the date on which the basis for the complaint occurred,...;
       (3)appealing an unfavorable decision at the institutional level to the Regional
       Director ofthe BOP within twenty calendar days ofthe date the warden signed
        the response,...;[and](4)appealing an unfavorable decision at the regional level
        to the BOP's General Counsel within thirty calendar days of the date the Regional
        Director signed the response.

Mueses v. Terrell No. lO-CV-1701 (SLT),2010 WL 4365520,at *2(E.D.N.Y. Oct. 27,2010)

(discussing 28 C.F.R. §§ 542.10-19).

        After that, if Johnson is still not satisfied with the result, he may then, but only then, file a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. What will not work is sending a

letter to the sentencing court. Absent geographical considerations not relevant here, sending

such a letter "is not the proper vehicle for challenging a BOP decision with respect to the

conditions ofconfinement." United States v. Balis, No.03-CR-1028(GEL),2007 WL 4116166,
at *2(S.D.N.Y. Nov. 16, 2007). In Johnson's case, given his present place of confinement, the

appropriate venue for any such § 2241 petition would be the District of New Jersey, not this

district. Regardless the district of sentencing, any § 2241 challenge to the conditions or terms of

confinement, so long as Johnson is confined at FCI Fort Dix, must be filed in the District of New

Jersey. See Fortune v. Lynch, No. 15-CV-8134(KPF),2016 WL 1162332, at *2(S.D.N.Y. Mar.

22,2016)("because Petitioner is detained in and filed his petition from New Jersey, the

appropriate venue for his habeas petition is the District of New Jersey").

       Finally, in planning his legal strategy, Johnson should keep in mind that the Second

Chance Act gives BOP "broad discretion over inmate placement," permitting it "to make

placement decisions in light of available resources." Mitts v. Strada, No. 12-CV-5538(RRM),

2013 WL 764739, at *3(E.D.N.Y. Feb. 28, 2013). The statute orders the Director of BOP,"to

the extent practicable," to "ensure that a prisoner serving a term ofimprisonment spends a

portion ofthe final months ofthat term (not to exceed 12 months), under conditions that will

afford that prisoner a reasonable opportunity to adjust to and prepare for the reentry ofthat

prisoner into the community," which may include a RRC placement. 18 U.S.C § 3624(c)(1).

Plainly, the statute does not set a minimum length oftime that BOP is required to place an

inmate in a RRC. Furthermore,there is "no constitutional right 'to serve a sentence in any

particular institution or to be transferred (or not transferred)from one facility to another.'" Mitts,

2013 WL 764739, at *3 (citation omitted). Consequently, compliance with the Second Chance

Act merely mandates that BOP make an individualized placement determination that considers

the following factors as set forth in § 3621(b):

       1)the resources ofthe facility contemplated; 2)the nature and circumstances of
       the offense; 3)the history and characteristics ofthe prisoner; 4)any statement of
       the court that imposed the sentence—(a)concerning the purposes for which the
       sentence to imprisonment was determined to be warranted or(b)recommending a
       type of penal or correctional facility as appropriate; and 5)any pertinent policy
       statement issued by the U.S. Sentencing Commission pursuant to § 994(a)(2) of
        Title 28.


Mueses,2010 WL 4365520, at *4;see also Levine v. Apker,455 F.3d 71,81 (2d Cir. 2006)

(BOP has broad discretion but must consider all 5 factors). This summary ofthe Second Chance

Act, at any rate, is a foretaste of what lies ahead, but it offers no basis for seeking judicial relief

now.



                                              Conclusion


       In line with the foregoing, defendant's request for an order directing BOP to modify

and/or set terms of his confinement is denied.

        The Clerk of Court is directed to mail a copy ofthis Memorandum and Order to

defendant.




        So Ordered.


Dated: Brooklyn, New York

        October 8, 2018




                                                             /s/ USDJ ERIC N. VITALIANO
                                                               ERICN. VITALIANO


                                                               United States District Judge
